Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feris (US 2017/0154212) in view of Zhou (US 2020/0334466).
As per claims 1, and 13-15, Feris teaches, an object tracking apparatus, method and a non-transitory storage device for a sequence of images (Feris, ¶ [0014] “FIG. 2 illustrates a track 200 of a plurality of video frames 210a, 210b, 210c, according to an exemplary aspect of the present invention;”  as can be seen object tracking is happening in 210, see also object tracker 110 in fig.1 ), wherein a plurality of tracks have been obtained for the sequence of images (Feris, fig.2 showing sequence of image, in sequence next to each other ), and each of the plurality of tracks is obtained by detecting an object in several images included in the sequence of images (Feris, ¶[009] “plurality of image pairs, to predict whether an image pair depicts the same or different object and a pose difference for the image pair.” Image pairs represents sequence of image, as well as in fig.2 seen a sequence or images), the apparatus comprising: a matching track pair determining unit configured to determine a matching track pair from the plurality of tracks (Feris, ¶[007] “a neural network trainer which trains a neural network based on the labeled plurality of image pairs, to predict whether an image pair depicts the same or different object and a pose difference for the image pair.” The images then get paired up), wherein the matching track pair comprise a previous track and a subsequent track which correspond to the same object and are discontinuous (Feris, fig.2 210a represents previous track, and middle represents the current track and the 210c represents subsequent track and they can be paired with one another); and a combining unit configured to combine the previous track and the subsequent track included in the matching track pair (Feris, ¶[0036] “and labels the plurality of image pairs with the estimated pose and as depicting the same or different object, and a neural network trainer 140 which trains a neural network based on the labeled plurality of image pairs,” and fig.2 shows the making of the pair, and showing image pair generator 130 in fig.1). 
Feris doesn’t clearly teach, however Zhou teaches, connecting a sequence of several images from which an object is detected (Zhou, fig.3 showing the connecting of sequence of several images, as sequence of time), and connecting the first and second track (Zhou, fig.3 one tree branch would be connecting first and second track ). 
At the time of the effective filing date it would have been obvious to one of ordinary skill the art to modify Feris with Zhou’s ability to connect several image frames and connect first and second track. 
The motivation would have been to keep track of the subject. 

As per claim 2, Feris in view of Zhou teaches, the apparatus according to claim 1, wherein the matching track pair determining unit comprises: a selecting unit configured to select at least one track pair from the plurality of tracks (Feris, fig.1 140 would select the pairs), wherein each of the at least one track pair comprises a previous track and a subsequent track which are discontinuous and have an interval less than a predefined threshold there between, and wherein the matching track pair are determined from the at least one track pair (Feris, fig.1 120 pose estimator would represent a threshold between matching track pair from at least one track pair). 


As per claim 4, Feris in view of Zhou teaches, the apparatus according to claim 3, wherein the similarity determining unit can be configured to determine object similarity between an object region from a previous track and a corresponding object region from a subsequent track to determine whether the previous track and the subsequent track match with each other (Feris, ¶[0037] The object tracker 110 tracks an object on a subject in a plurality of video frames. In particular, the object tracker 110 may receive a video frame (e.g., a single video frame) in which the object has been detected (e.g., a video frame including a "bounding box" formed around the object (e.g., clothing region) being tracked), and output a sequence of corresponding image regions in subsequent frames of a plurality of video frames. 
 ). 
As per claim 5, Feris in view of Zhou teaches, the apparatus according to claim 4, wherein the object similarity comprises at least one of appearance similarity and motion similarity for an object (Feris, fig.3 plurality of video frames in step 320 this means there must be motion for an object), and wherein, the appearance similarity is measured by one of color histogram distance (Feris, ¶[0027] “classify clothing based on a determined color composition, texture composition, collar configuration, and sleeve configuration.” color histogram distance is being represented by a determined color composition), texture distance between an object region from the previous track on an end image and an object region from the subsequent track on a corresponding end image  (Feris, ¶[0027] “texture composition…”  of the pairs represents texture distance between an object region from the previous track on an end image and an object region from the subsequent track on a corresponding end image, as seen the 3 images in fig.2 ), and wherein the motion similarity is measured based on overlap ratio between an object region from the previous track and an object region from the subsequent track on at least one specific image (Feris, ¶[0056] “an image pair generator 430 which extracts a plurality of image pairs from the track of the plurality of video frames, and labels the plurality of image pairs with the estimated pose and as depicting the same or different object (e.g., generates same/not same image pairs), and a neural network trainer 440 which trains a neural network based on the labeled plurality of image pairs, to predict whether an image pair depicts the same or different object and a pose difference for the image pair.” The motion is measured since they are video frames as seen in fig.4 video frames coming in.   ). 
As per claim 10, Feris in view of Zhou teaches, the apparatus according to claim 1, wherein the combining unit comprises: interpolating unit configured to interpolate at least object regions on missing images between the previous track and the subsequent track based on at least one of the previous track and the subsequent track to obtain object tracking information, to combine the previous track and the subsequent track  (Feris, ¶[0056] “a pose estimator 420 which estimates a pose (e.g., body pose) of the subject in a track of the plurality of video frames, an image pair generator 430 which extracts a plurality of image pairs from the track of the plurality of video frames” pose estimator represents interpolating unit   ).  
Allowable Subject Matter
Claims 5, 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTIAGO GARCIA/               Primary Examiner, Art Unit 2668                                                                                                                                                                                         

/SG/